PER CURIAM.
The sole issue on this appeal is whether there was sufficient, competent evidence for the trial judge to find that a victim of an alleged robbery was induced by fear into delivering money to the defendant.
The record reveals that the defendant had a loaded gun, which he pointed at the victim. The victim testified that he “was very scared” and that he gave the defendant certain money, which was the subject matter of the alleged robbery.
Under the authority of Montsdoca v. State, 84 Fla. 82, 93 So. 157 (1922); Thomas v. State, Fla.App.1966, 183 So.2d 297; and Flagler v. State, Fla.App.1966, 189 So.2d 212; aff’d Fla.1967, 198 So.2d 313, we think there was sufficient, competent evidence before the trial judge to sustain his determination that the victim was in fear and to establish this necessary element of the alleged robbery.
*634It has been stated that “all inferences to be drawn from the evidence are to be in favor of the verdict or judgment of guilt” on an appeal from such verdict, or judgment. Crum v. State, Fla.App.1965, 172 So.2d 24.
The judgment herein appealed is, therefore,
Affirmed.